United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1285
                        ___________________________

                                   Weidong Sun

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                         Submitted: September 26, 2017
                            Filed: October 4, 2017
                                 [Unpublished]
                                ____________

Before WOLLMAN, BOWMAN, and COLLOTON, Circuit Judges.
                       ____________

PER CURIAM.

      Chinese citizen Weidong Sun petitions for review of a Board of Immigration
Appeals (BIA) order affirming, without opinion, an Immigration Judge’s (IJ’s) June
2016 decision denying his second motion seeking to rescind a removal order entered
in absentia, and to reopen proceedings (motion to rescind/reopen). See Hashmi v.
Mukasey, 533 F.3d 700, 703 (8th Cir. 2008) (where BIA affirms IJ’s decision without
opinion, this court reviews IJ’s decision as final agency action). Sun’s second motion
to rescind/reopen was based on his claim that his second attorney provided ineffective
assistance of counsel. In his brief to this court, Sun has not presented any argument
as to why the rejection of his ineffective-assistance claim was error. Thus, he has
waived the issue. See Lemus-Arita v. Sessions, 854 F.3d 476, 479 n.2 (8th Cir. 2017)
(waiver).

       Sun’s brief seeks to challenge only the basis for the IJ’s November 2015 order
denying his first motion to rescind/reopen. This court lacks jurisdiction to review the
November 2015 order, however, because Sun did not appeal the denial to the BIA.
See 8 U.S.C. § 1252(d)(1) (alien must exhaust all available administrative remedies
before court may review final order of removal); Baltti v. Sessions, 862 F.3d 718,
722-23 (8th Cir. 2017) (alien must pursue all stages of administrative review, and also
raise all issues before agency); see also 8 C.F.R. § 1003.39 (except when certified to
BIA, IJ’s decision becomes final upon expiration of time to appeal if no appeal is
taken). The petition for review is dismissed for lack of jurisdiction.
                         ______________________________




                                         -2-